Citation Nr: 1316523	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-06 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to increases in the ratings for premature ventricular contractions (PVCs), currently assigned "staged" ratings of 10 percent prior to September 25, 2012, and 30 percent from that date.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to April 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2008 and February 2009 rating decisions of the San Juan, Puerto Rico RO.  The Veteran had requested formal Decision Review Officer hearings at the RO; however, hearings scheduled for July 2009 and February 2010 were cancelled by the Veteran.  In August 2012, the Board remanded these matters for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to September 25, 2012, the Veteran's PVCs were not shown to have been manifested by symptoms greater than permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter Monitor; paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor, were not shown.

2.  From September 25, 2012, the 30 percent rating assigned for the Veteran's PVCs is the maximum schedular rating for PVCs; there is no evidence of valvular heart disease, endocarditis, pericarditis, pericardial adhesions, syphilitic heart disease, arteriosclerotic heart disease, myocardial infarction, hypertensive heart disease, hyperthyroid heart disease, sustained ventricular arrhythmias, atrioventricular block, heart valve replacement, coronary bypass surgery, implantable cardiac pacemaker, cardiac transplantation, or cardiomyopathy, and the evidence does not produce a disability picture that renders the regular schedular criteria inadequate.

3.  The Veteran's service-connected disability (PVCs rated 30 percent) is not shown to render him unable to secure and follow a substantially gainful occupation.




CONCLUSIONS OF LAW

1.  Ratings for the Veteran's PVCs in excess of 10 percent prior to September 25, 2012 and/or in excess of 30 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.104, Diagnostic Codes (Codes) 7099-7010 (2012).

2.  The schedular rating criteria for a TDIU rating are not met, and the assignment of a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the higher initial rating claim, as the February 2008 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2013 supplemental statement of the case (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  A November 2008 letter provided notice regarding the claim for TDIU.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in January 2008, August 2009, and September 2012, which will be discussed in greater detail below, though the Board finds these examinations (cumulatively) to be adequate as they included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Higher initial ratings claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The February 2008 rating decision on appeal granted the Veteran service connection for PVCs, rated 10 percent, effective from January 17, 2008.  In August 2012, the Board granted an earlier effective date of December 11, 2006 for the award of service connection.  A January 2013 rating decision granted a 30 percent rating for PVCs effective September 25, 2012.  The Veteran contends that his disability merits higher ratings.

The RO has rated the Veteran's disability as analogous to supraventricular arrhythmias, under Code 7010.  Under this Code, a 10 percent rating is warranted for permanent atrial fibrillation (lone atrial fibrillation) or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating is warranted if there is paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.

In a December 2006 private treatment letter, Dr. Devarie stated that the Veteran had been under his care since 1988 for functional mitral valve prolapse, primary hypertension, symptomatic PVCs, and hiatal hernia with GERD.

On January 2008 VA heart examination, the Veteran complained of palpitations episodes twice per week associated with dyspnea on exertion.  He denied any syncope or dizziness.  He reported chest pain upon hard efforts.  He reported being hospitalized in February 1977 for cardiac arrhythmia, and in October 1988 for mitral valve prolapse, ventricular arrhythmia, and essential hypertension, with follow-up treatment with a cardiologist.  There was no history of trauma to the heart, cardiac neoplasm, myocardial infarction, congestive heart disease, rheumatic heart disease, hypertensive heart disease, syphilitic heart disease, endocarditis, pericarditis, syncope, or dizziness.  The Veteran reported having fatigue and angina at least monthly, and dyspnea on severe exertion.

On physical examination of the Veteran, jugular venous distention, murmur, click, and pericardial rub were each absent.  Heart sounds of S1 and S2 were present, and rhythm was regular.  A pulmonary exam was normal.  There were no findings of peripheral edema.  Stress test results showed total METs of 7.1, with no chest pain.  The maximum workload was 9.3 METs.  The impression was non-diagnostic for ischemia; target heart rate was not achieved, as the Veteran terminated testing due to fatigue; and depression was upsloping.  There was no evidence of arrhythmias.  The impression was a normal exercise stress test without ECG evidence of ischemia.  The ejection fraction was 48 percent.  The heart was normal in size on X-ray, and there was no evidence of acute cardiopulmonary abnormality.  EKG test results were normal; baseline EKG showed normal sinus rhythm and poor R progression.  No episodes of premature atrial contractions were identified.  Isolated episodes of PVCs were present throughout the monitored period at less than 1 percent.  No episodes of ventricular tachycardia were demonstrated.  No AV blocks or bundle branch blocks were observed.  The Veteran kept a diary and reported no symptoms.  The diagnosis was PVCs.  The examiner noted that the Veteran was not employed, and opined that the PVCs would have no effects on the Veteran's usual daily activities.

Based on these findings, the February 2008 rating decision on appeal granted an initial 10 percent rating for PVCs.

In a December 2008 private treatment letter, Dr. Ortiz noted that the Veteran has a history of heart disease, low back discogenic disease and depression.  Dr. Ortiz noted that the Veteran had been hospitalized twice due to heart disease, and it was found that he had a mitral valve prolapse with a mid-systolic click without murmur.  Dr. Ortiz opined that mitral valve prolapse may be associated with supraventricular and ventricular arrhythmias, and noted that the Veteran had been evaluated for possible implementation of a pacemaker.  His symptoms were noted to include fatigue, anxiety, palpitations, lightheadedness, and chest pain to presyncopal and syncopal episodes.  Dr. Ortiz opined that, as a consequence of his condition and hospitalizations, the Veteran has marked restrictions of his activities of daily living due to fatigue, anxiety, and chest pain which has caused difficulties in maintaining social functioning with frequent deficiency in concentration, persistence, or pace, resulting in failure to complete a task in a timely manner (in a work setting or elsewhere).  Dr. Ortiz noted that the Veteran has been treated for major depression and could not handle stress.  Dr. Ortiz opined that the Veteran's depression problem is more probable than not to be secondary to his service-connected heart condition.

In a March 2009 private treatment letter, Dr. Ortiz stated that the Veteran continuously presents with arrhythmias and has been evaluated for possible implementation of a pacemaker.  Dr. Ortiz stated that the Veteran's condition had not improved and his symptoms persisted.  Echocardiography had shown a dilated ascending aorta for which further studies would be performed, and a Holter monitor showed episodes of atrial fibrillation; Dr. Ortiz noted that prolonged episodes of atrial fibrillation may cause a tachycardia mediated cardiomyopathy and thromboembolic events that could be fatal.  Dr. Ortiz opined that, even though he presents with other conditions, the Veteran is not able to work primarily due to his heart condition.  Dr. Ortiz suggested that any kind of stress, physical or emotional, should be avoided, and he should avoid any kind of physical activities.  Dr. Ortiz opined that the Veteran is unemployable for the possibility of a heart problem event that could attempt against his life, as life threatening conditions could arise in any work setting affecting his conditions, making it more probable than not that the heart condition is the primary cause of the Veteran's unemployability.

On August 2009 VA heart examination, the Veteran reported that his cardiac arrhythmia had been regular, since he had been having frequent episodes of tachycardia with anxiety which he assumed was due to his arrhythmia. He claimed his private cardiologist discontinued the use of the antiarrhythmic medication he had been taking five years earlier; the Veteran was not taking any medications for any cardiac condition or blood pressure.  There was no history of trauma to the heart, cardiac neoplasm, myocardial infarction, congestive heart disease, rheumatic heart disease, hypertensive heart disease, syphilitic heart disease, endocarditis, pericarditis, syncope, fatigue, or dizziness.  Continuous medication was not required.  The Veteran reported episodes of angina at least monthly and dyspnea on severe exertion.

On physical examination, jugular venous distortion was absent.  Heart sounds of S1 and S2 were present.  Cardiac rhythm was regular.  Murmur, click, and pericardial rub were absent.  A pulmonary exam was normal.  The heart was normal in size on X-ray, which showed atheromatous ectatic aorta and no acute cardiopulmonary abnormalities.  Holter test results showed an average heart rate of 79, with a minimum rate of 45 and a maximum of 208.  Total atrial fibrillations were 36 minutes and 0 seconds.  The Veteran pressed the symptom event button 0 times on the Holter recorder.  ECG results showed a normal sinus rhythm and septal infarct, age undetermined.  January 2009 echocardiography results showed ascending dilated aorta, mildly concentric left ventricular hypertrophy, excellent left ventricular systolic function, and normal left ventricular wall motion.  The diagnosis was PVCs.  The examiner opined that the disability caused mild effects on the Veteran's usual daily activities of chores, shopping, exercise, and traveling.

In August 2012, the Board remanded the matter to obtain outstanding treatment records and afford the Veteran a new VA examination.

On September 2012 VA heart examination, the Veteran's diagnosis was ventricular arrhythmia.  He had continued treatment with his private cardiologist, private internist, and VA primary care physician.  On recent treatment the same month, he was found to be well.  He complained of frequent episodes (about twice per week) of palpitations with pounding that causes chest discomfort; he reported that the episodes lasted about 10 minutes and were self-limited.  The palpitations were not associated with physical activity, dizziness, angina, or shortness of breath, and the Veteran found relief with staying quiet.  He was not using any medications for the heart, including no antiarrhythmiacs or antihypertensive medications.  His last Holter monitor was normal, in January 2008.  He had complained of dyspnea upon exertion as when walking briskly for less than 100 meters and/or climbing one flight of stairs.  The examiner noted that his primary care physician had ordered an echocardiogram in December 2011 that was negative for valvular disease, congestive heart failure, chamber dilatation, or significant hypertrophy.  The examiner noted that the VA treatment records were silent for any decompensation of the arrhythmia condition, and there was no history of hypertension, myocardial infarction, or stroke.  The examiner found that the Veteran's heart conditions did not qualify within the definition of ischemic heart disease.  The examiner opined that continuous medication was not required for control of the Veteran's heart condition.  There was no history of myocardial infarction, congestive heart failure, heart valve condition, infections heart condition, pericardial adhesions, or surgical or non-surgical procedures for the treatment of any heart condition.  The examiner noted that the Veteran had a cardiac arrhythmia that was intermittent (paroxysmal) with more than 4 episodes in the previous 12 months as documented by EKG and/or Holter monitor.

On physical examination, the heart rhythm was regular, with the point of maximal impact at the fifth intercostal space.  Heart sounds were normal.  There was no jugular venous distention.  Auscultation of the lungs was clear.  The peripheral pulses were normal.  There was no peripheral edema of the lower extremities.  Cardiac hypertrophy was shown on December 2011 echocardiogram; at that time, wall motion was normal, although there was borderline concentric left ventricular hypertrophy, and the left ventricular ejection fraction was 50 to 55 percent.  October 2012 Holter monitor results were normal.  On interview-based METs testing, the Veteran reported dyspnea at greater than 7 to 10 METs; the examiner opined that the limitation in METs level was due to multiple factors (including a back condition) and it was not possible to accurately estimate the percentage due solely to the Veteran's heart condition.

The September 2012 VA examiner opined that the Veteran's heart condition does not impact his ability to work.  The examiner noted that the Veteran has a bachelor's degree in education and a master's degree in management.  He worked until 1996 in different administrative jobs including academic director, registration director, and administrative director at a university and at Automeca.  The examiner noted that the Veteran retired due to his lower back condition; he later worked with the Puerto Rico government department of education in the payroll department but again retired due to his back condition.  The examiner opined that, based solely on his service-connected PVCs, the Veteran is able to obtain and maintain a substantially gainful occupation, because he has no functional disabilities due to this condition.  The examiner noted that this condition is minimally symptomatic and does not cause hemodynamic compromise so as to interfere with the duties of a sedentary or semi-sedentary job.  The examiner stated that the current severity of the Veteran's PVCs condition is that he is stable, with occasional palpitations but without hemodynamic compromise and free of arrhythmias on the last Holter testing in October 2012.

Based on these findings, a January 2013 rating decision granted a 30 percent rating for PVCs effective September 25, 2012 (the date of the VA examination showing increased severity).

Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.

The reports of the VA examinations, the VA and private treatment records, and the Veteran's lay statements, overall, provide evidence against his claim, as they do not show that, prior to September 25, 2012, symptoms of his PVCs resulted in more than four episodes per year documented by ECG or Holter monitor, so as to meet, or approximate, the criteria for a 30 percent rating.  

Continuing the analysis, the Board notes that, from September 25, 2012, the Veteran's PVCs has been rated at the maximum schedular rating provided for PVCs as analogous to supraventricular arrhythmias under Code 7010.  As noted above, under this Code, a (maximum) 30 percent rating is warranted if there is paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104.  Hence, to establish entitlement to a further increase the Veteran must show such is warranted under alternate criteria, or on an extraschedular basis.

The schedular criteria for rating heart disease provide for ratings in excess of 30 percent where there is valvular heart disease (under Code 7000); endocarditis (under Code 7001); pericarditis (under Code 7002); pericardial adhesions (under Code 7003); syphilitic heart disease (under Code 7004); arteriosclerotic heart disease (under Code 7005); myocardial infarction (under Code 7006); hypertensive heart disease (under Code 7007); hyperthyroid heart disease (under Code 7008); sustained ventricular arrhythmias (under Code 7011); atrioventricular block (under Code 7015); heart valve replacement (under Code 7016; coronary bypass surgery (under Code 7017); implantable cardiac pacemakers (under Code 7018); cardiac transplantation (under Code 7019); or cardiomyopathy (under Code 7020).  As none of these conditions are shown associated with the Veteran's PVCs, these potentially applicable criteria do not apply, and an increased schedular rating under alternate rating criteria is not warranted.  

The Board notes the lay statements submitted by the Veteran in support of this claim.  The Board finds that the Veteran's own lay statements with respect to the severity of his PVC disorder are not entitled to any probative weight because under the circumstances of this particular case he is not competent to assess the severity of such a complex medical disorder.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, the applicable Diagnostic Code requires documentation of the episodes by ECG or Holter monitor.  When the interpretation of objective medical tests are involved, lay evidence is not competent to assess the severity of the disorder.  The Veteran is competent to report that he has feelings of palpitations, fatigue, and chest pain.  However, because the existence of PVCs/heart disorders involves complex medical questions and the interpretation of medical literature and objective medical tests, the Veteran is not competent to render an opinion with respect to the severity of his condition.  Woehlaert, 21 Vet. App. at 462.  Consequently, the Veteran's lay statements with respect to the severity of his service-connected PVCs do not constitute competent evidence and have little to no probative value.  

All symptoms of the Veteran's PVCs are encompassed by the schedular criteria, and those criteria are therefore not inadequate.  The criteria address episodes of atrial fibrillation or supraventricular tachycardia documented by ECG or Holter monitor.  The VA examiners have assessed the Veteran's arrhythmia as intermittent and having no effect, minimal effect, and minimal symptoms, and Holter monitor results were normal in 2008 and 2012.  Dr. Ortiz did note positive Holter monitor results in his 2009 statement.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU

TDIU may be assigned when the veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities (without regard to age).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability".  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice- connected disabilities on his ability to function.

The United States Court of Appeals for Veterans Claims (Court) has stated:

In determining whether [an] appellant is entitled to a total disability rating based upon individual unemployability, the appellant's advancing age may not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task [is] to determine whether there are circumstances in this case apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  In other words, the BVA must determine if there are circumstances, apart from non-service-connected disabilities, that place this veteran in a different position than other veterans with an 80 percent combined disability rating.  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "marginal employment shall not be considered substantially gainful employment."

In Moore, 1 Vet. App. at 359, the Court further discussed the meaning of "substantially gainful employment".  The Court noted the following standard announced by the United States Court of Appeals for the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disability, PVCs rated 10 percent prior to September 25, 2012 and 30 percent from that date.  Therefore, the 38 C.F.R. § 4.16(a) schedular rating requirements for a TDIU rating are not met, and the analysis must progress to whether the Veteran's service connected disability nonetheless renders him unemployable, requiring that the case to referred to the VA Compensation and Pension Service Director for consideration of an extraschedular TDIU rating.

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The preponderance of the evidence of record does not support that the Veteran's service connected disability is of such nature and severity as to preclude all forms of substantially gainful employment.  As stated by the Court itself, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  Van Hoose, supra.  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Id.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  

In this case, the Veteran has not worked in several years.  However, this fact, in and of itself, does not provide a basis to conclude that the veteran's service-connected disability caused his unemployment.  Notably, the Veteran has cited to several factors that may not be considered in determining his entitlement to a TDIU rating, including his age as well as several nonservice connected disabilities.  Most notably, the Veteran has stated on more than one occasion that he stopped working in 1997 due to a [non-service connected] back injury:  on June 2011 VA psychiatric examination, the Veteran reported that he stopped working in 1997 due to low back pain and surgery, and he began receiving Social Security disability benefits in 1998.  

Notably, a July 1997 Social Security Administration (SSA) decision found the Veteran to be disabled and entitled to disability benefits due to lumbar disc disease and a mood disorder.  The Veteran is not service-connected for any back or psychiatric disability.

While the Veteran clearly has difficulties due to his PVCs, this is the basis for the 30 percent evaluation.  The preponderance of the evidence record does not reflect that the PVCs are such as to preclude his participation in gainful employment.  The "positive" evidence in this regard includes the 2009 statement of Dr. Ortiz that the Veteran was not able to work "primarily due to his heart ailment."  The "negative" evidence in this regard are the opinions of the 2008, 2009, and 2012 VA examiners that the Veteran's service-connected PVCs would have no effect of his usual activities (2008 examiner); that it could cause only mild effects on his usual activities (2009 examiner); and that the Veteran's heart condition does not impact his ability to work (2012 examiner).

The Board finds the three negative opinions, particularly the 2012 opinion which directly addressed the question of employability, to be more probative and persuasive, in part, because they outweigh the sole positive opinion on this question.  Further, the Board finds Dr. Ortiz's opinion less probative because she explains her rationale as the Veteran is "unemployable for the possibility of a heart problem event" and because "life threatening conditions could arise in any work setting affecting his conditions."  Such an opinion, based upon potential disability in the future, is speculative, as such serious events were not currently noted by the physician to have occurred.  Instead, there was only the suggestion they may occur in the future.

The Board finds the opinion of the September 2012 VA examiner to be highly persuasive the basis for the opinion was fully explained:  that the Veteran's heart condition does not impact his ability to work and, based solely on his service-connected PVCs, the Veteran is able to obtain and maintain a substantially gainful occupation, because he has no functional disabilities due to this condition.  The examiner noted that this condition is minimally symptomatic and does not cause hemodynamic compromise so as to interfere with the duties of a sedentary or semi-sedentary job.  As was noted above, nonservice-connected physical disabilities may not be considered in deciding whether or not the Veteran is entitled to a TDIU rating.  In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that referral of this claim for extraschedular consideration is indicated.  The examiner specifically stated that the claims folder had been reviewed, so she had the benefit of a complete review of the evidence, including Dr. Ortiz's positive opinion, in making her opinion.  Further, the 2012 examiner clearly considered the Veteran's education, work history, and the fact that the Veteran had retired (twice) due to his nonservice-connected back condition, not his service-connected PVC condition.  In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that referral of this claim for extraschedular consideration is indicated.


ORDER

Ratings for PVCs in excess of 10 percent prior to September 25, 2012 and/or in excess of 30 percent from that date are denied.

The appeal seeking a TDIU rating is denied.



____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


